Name: Commission Regulation (EC) No 1593/98 of 23 July 1998 amending Regulation (EEC) No 1764/86 as regards the minimum quality requirements for products processed from tomatoes under the production aid scheme
 Type: Regulation
 Subject Matter: agri-foodstuffs;  consumption;  plant product;  economic policy;  foodstuff
 Date Published: nan

 Avis juridique important|31998R1593Commission Regulation (EC) No 1593/98 of 23 July 1998 amending Regulation (EEC) No 1764/86 as regards the minimum quality requirements for products processed from tomatoes under the production aid scheme Official Journal L 208 , 24/07/1998 P. 0017 - 0018COMMISSION REGULATION (EC) No 1593/98 of 23 July 1998 amending Regulation (EEC) No 1764/86 as regards the minimum quality requirements for products processed from tomatoes under the production aid schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as last amended by Regulation (EC) No 2199/97 (2), and in particular Article 4(9) thereof,Whereas Article 6 of Regulation (EC) No 2201/96 provides that the quantities produced in compliance with minimum prices are to be taken as the basis for sharing out the quota among processors, the Member States and the product groups; whereas quantities produced outside the quota at the minimum price during one marketing year are taken into account for setting the quota for the following marketing year; whereas, as a result, provisions should be made for finished products obtained from those quantities to be subject to the same minimum quality requirements as products obtained from the quantities subject to the quota eligible for production aid;Whereas Article 7(2)(c) of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 1590/98 (4), provides that quantities not covered by the quota for which the minimum price was paid must be indicated in processing contracts;Whereas experience gained in the tomato processing sector indicates that certain minimum quality requirements must be tightened up in the case of tomato juice;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Commission Regulation (EEC) No 1764/86 (5) is hereby amended as follows:1. the title is replaced by the following:'Commission Regulation (EEC) No 1764/86 of 27 May 1986 laying down minimum quality requirements for products processed from tomatoes under the production aid scheme`;2. Article 1 is replaced by the following:'Article 1This Regulation lays down the minimum quality requirements which tomato-based products as defined in Article 1(2) of Commission Regulation (EC) No 504/97 (*) shall meet in the case of:(a) products covered by the quota eligible for the production aid provided for in Article 2(1) of Regulation (EC) No 2201/96;(b) tomato-based products not covered by the quota, supplied under the processing contracts referred to in Article 7(2) of Regulation (EC) No 504/97 and for which the minimum price is paid.(*) OJ L 78, 20.3.1997, p. 14.`;3. in Article 2, 'of Regulation (EEC) No 1599/84` is replaced by 'of Regulation (EC) No 504/97`;4. in the second indent of Article 3, 'in Article 1 of Regulation (EEC) No 1599/84`, is replaced by 'in Article 1(2) of Regulation (EC) No 504/97`;5. in Article 8, 'in Article 1(2)(n) and (o) of Regulation (EEC) No 1599/84` is replaced by 'in Article 1(2)(k) and (l) of Regulation (EC) No 504/97`;6. Article 10(3)(a) is replaced by the following:'(a) any extraneous plant materials can be established only by intensive examination by the naked eye. However, certain juice and concentrate preparations may contain skin and pips, within the maximum limits laid down in Article 1(2)(k) and (l) of Regulation (EC) No 504/97;`7. the following point is added to Article 10(4):'(f) a total lactic acid content not exceeding 1 % of the dry weight, reduced by any added common salt, in the case of tomato juice.`;8. in Article 11, '(m) of Regulation (EEC) No 1599/84` is replaced by '(j) of Regulation (EC) No 504/97`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 78, 20. 3. 1997, p. 14.(4) See page 11 of this Official Journal.(5) OJ L 153, 7. 6. 1986, p. 1.